DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1 and 3-59 are pending. Claims 8-13, 15-37, 39-55 and 58-59 are withdrawn. Thus, Claims 1, 3-7, 14, 38, 56 and 57 are under examination.

Election/Restrictions
Applicant elected 1) bullous pemphigus as the specific skin disorder species, 2) 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
 as the specific compound species and 3) formulation 2 on p. 119 as the specific formulation species in the reply filed on 9/24/2019. 

Priority
Pursuant to 35 U.S.C. § 119 (e), this application claims priority to the filing date of United States Provisional Patent Application No. 62/572,251, filed October 13, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 1/27/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 38 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is distinct from the enablement requirement; this was first pointed out by the court in In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), and clarified in Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111 (Fed. Cir. 1991). The issue of whether the claimed subject matter is adequately supported/described by the specification is a question of fact. Id. at 1563, 19 USPQ2d at 1116.
When considering whether the claimed subject matter complies with the written description requirement, Applicants' disclosure should be read in light of the knowledge possessed by those skilled in the art.
"[T]he disclosure in question must be read in light of the knowledge possessed by those skilled in the art, and that knowledge can be established by affidavits of fact composed by an expert, and by referencing to patents and publications available to the public..."
In re Lange, 644 F.2d 856, 863, 209 USPQ 288, 294 (CCPA 1981). See also, In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996).
Applicants enjoy the presumption that their patent application is valid and all statements contained therein are accurate; it is the PTO's burden to demonstrate why any of Applicants claims should be rejected or why any of Applicant's statements should be doubted.
"it is incumbent upon the Patent Office, whenever a rejection.., is made, to explain why it doubts the truth or accuracy of any statement in a supporting disclosure and to back up assertions of its own with acceptable evidence or reasoning which is inconsistent with the contested statement. Otherwise, there would be no need for the applicant to go to the trouble and expense of supporting his presumptively accurate disclosure."
In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). The court has made it clear that such challenges apply to written description rejections:
"we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."
In re Wertheim, 191 USPQ 90, 97 (CCPA 1976).
If successful in presenting such evidence and argument, the burden then shifts to the Applicant to provide evidence that would convince one to the contrary that the disclosure as a whole provides written description support for the claimed subject matter.

Claimed Invention
Applicants' claimed invention is directed to compounds of the structure of formula 1:



    
    PNG
    media_image2.png
    209
    178
    media_image2.png
    Greyscale
	 as defined by the different substituents and variables recited.
One of ordinary skill in the art would not recognize that Applicants had possession of the broad generic invention at the time the invention was made. The invention requires varying substituent modifications that read on millions of different compounds. Applicant alleges that any compound encompassed by these structures is useful for inhibiting C-C Motif Chemokine Receptor 3 (CCR3) and thereby treat diseases and disorders associated with CCR3 activity such as bullous pemphigoid (BP), pruritus and xerosis. The art recognizes that binding to receptors is an important factor in the activity of the drugs. However, effective binding of drug molecules to receptors involves multiple complex factors. One of the factors involves the functional groups of receptor pockets interacting with specific regions of the drug/ligand in a "lock and keys" fashion (Dick RM (2011). "Chapter 2. Pharmacodynamics: The Study of Drug Action". In Ouellette R, Joyce JA. Pharmacology for Nurse Anesthesiology. Jones & Bartlett Learning:pp. 17-26 - particularly p. 17, fight column, second paragraph; Figure 2-1 at p. 18; p. 18, right column second paragraph). For example, a positively charged group at a specific location within the binding pocket may interact with a negatively charged region on a ligand, thus increasing the binding force between the two compounds and increasing the affinity. Another important factor is the effect the drug has when it interacts with a receptor or the intrinsic activity (Dick, p. 18, right column, 3rd paragraph). It is known that "seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response). In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound. It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound. Thus, although the new analogs may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable." J. G. Cannon Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784.
The written description does not provide adequate support for the various species of the claimed invention at the time the application was filed.  Applicant has claimed the compounds built around the key molecule of 
    PNG
    media_image2.png
    209
    178
    media_image2.png
    Greyscale
.
Applicant has further defined the substituent modifications that give rise to varying species within the generally claimed genus. Applicant has demonstrated possession of the core formula with a plurality of specific species. However, Applicant recites possession of many species, or substituent modifications that the specification does not support Applicant’s possession of. Applicant has presented a laundry list of substituent modifications for various labeled groups that are without the descriptive support and reads on multiple millions of compounds. For the sake of simplification, Claim 7 demonstrates the substituents for compounds that the specification provides support for the possession of.

Response to arguments
Applicant argues that the specification provides sufficient written description support for the millions of compounds being claimed. Applicant quotes Ariad Pharms v. Eli Lilly, which states “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant art”. Applicant points to the disclosure of WO2010115836 (“WIPO document”) as teaching 214 compounds of formula (I) having varying inhibitory activity against CCR3. The number of compounds showing activity in the WIPO document is not sufficient to support the claimed formula, which encompasses millions. As stated in Ariad, “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant art. The scope of the claimed invention is astronomical and alleges to have possession of treatment of BP, pruritus and xerosis using any one of millions of compounds. However, it is known that "seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response). In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound. It is not possible to retain all and exactly the same in vivo metabolism properties of the lead compound, inter alia. Thus, although the new analogs may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable. See Cannon, cited above. Here the specification has not demonstrated treatment of BP, xerosis, or pruritus with a representative number of to support the invention as claimed. Given the unpredictability in the art and the scope of the claimed method and the low level of detail of the specification, one of ordinary skill in the art would not recognize Applicant had possession of the claimed method.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 14, 38 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graauw et al. (“Evidence for a role of eosinophils in blister formation in bullous pemphigoid.” Allergy 2017; 72: 1105–1113) in view of Fetscher et al. (US 20130266646).

Claimed Invention
A method for treating a skin disorder by administering a compound of formula 1, wherein the skin disorder exhibits symptoms of xerosis, pruritus or BP.

Prior art
Bullous pemphigoid (BP) is an autoimmune bullous disease of the skin characterized by subepidermal blister formation. See abstract. Graauw investigated the role of eosinophils in the pathogenesis of BP. See abstract; p. 1106, left column. Graauw provided evidence that activated eosinophils directly contribute to blister formation in patients with BP. See sentence bridging pp. 1110 and 1111. Thus, Graauw suggest targeting eosinophils may be a promising therapeutic approach for BP. See abstract.
 
Graauw does not explicitly teach administration of a compound of formula 1 such as 

    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
.
  
Others understood CCR3 plays a pivotal role in attracting eosinophils to sites of allergic inflammation and in subsequently activating these cells. The chemokine ligands for CCR3 induce a rapid increase in intracellular calcium concentration, increased GTP exchange of G-proteins, increased ERK phosphorylation, enhanced receptor internalization, eosinophil shape change, increased expression of cellular adhesion molecules, cellular degranulation, and the promotion of migration. Accordingly, agents that inhibit chemokine receptors would be useful in such disorders and diseases.  See 0006. Fetscher discovered CCR3 antagonists including 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
 for the treatment of diseases (e.g., eosinophilic diseases, eosinophilic esophagitis, eosinophilic gastroenteritis, hypereosinophilic syndrome, etc. - see 0163) connected to CCR3 receptor. See abstract. 
 
One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Graauw provided evidence that activated eosinophils directly contribute to blister formation in patients with BP and suggested targeting eosinophils for therapeutic approach to treat BP while Fetscher teaches CCR3 plays a pivotal role in attracting eosinophils to sites of allergic inflammation and in subsequently activating them. In this regard, Fetscher discovered compounds that antagonize CCR3 such as 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale

and uses then for the treating disease including eosinophilic diseases. One of ordinary skill in the art would have found it obvious to treat BP by administering 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale

 to a subject with BP. The artisan would have understood that activated eosinophils directly contribute to pathological lesions in patients with BP and eosinophils should be targeted for treatment of BP. Thus, the artisan would have, through scientific reasoning, sought to lower the recruitment and/or activation of eosinophils using compounds that inhibit CCR3, which is pivotal in the activation of eosinophils. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Response to arguments
Again, Applicant argues that Graauw provides experimental evidence and discussion of the mechanisms other than CCR3 activation that are involved in the development of symptoms of BP, while on the other hand, Fetscher does not provide any experimental evidence and only speculates that CCR3 inhibitors could be used to treat a broad variety of diseases mediated by a number of cells that express CCR3. Applicant states that the references only speculate and does not provide experimental evidence to support the speculations. This is not persuasive because Graauw mentions that BP pathophysiology involves blisters caused by the presence of activated eosinophil and postulates targeting these eosinophils for therapy of BP patients. Fletcher teaches that CCR3 is pivotal in attraction of eosinophils and teaches the claimed compound as an antagonist of CCR3 and that these antagonist can be used to treat eosinophilic diseases. Thus, one would have found it obvious to treat BP, an eosinophilic disease, with a CCR3 inhibitor such as the claimed compound taught to be used against eosinophilic diseases.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Fletscher may not teach that compounds disclosed therein are effective against BP, Fletscher teaches that CCR3 is involved in attraction of eosinophils and Graauw provided evidence that activated eosinophils directly contribute to blister formation in patients with BP and suggests targeting the eosinophils. Thus, one would have found it obvious to target the eosinophils by reducing the attraction to sites of blister formation in BP.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Only information provided in the references and sound scientific reasoning were used to show that the claimed invention is obvious.


Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629